EXHIBIT10.3

REFERRAL AGREEMENT




This Referral Agreement (the “Agreement”) is entered into as of March 17, 2008
by and between Michael R. Donn, Sr. (“Donn”) and GelTech Solutions Inc., a
Delaware corporation (the “Company”).




WHEREAS, the Company is in the business of marketing and selling polymer-based
products (the “Products”);




WHEREAS, Donn is the former President of the Miami-Dade County Fire Fighters
Association and a director of the Company;




WHEREAS, the parties have determined that it would be beneficial to enter into
an arrangement whereby Donn would refer and forward to the Company potential
customers for the Products (“Potential Customers”); and




WHEREAS, the parties desire to set forth their understanding in writing
regarding the referral arrangement, all in accordance with the provisions set
forth below.




NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:




1.

Referrals.




(a)

Subject to the terms and conditions of this Agreement, Donn may from time to
time refer Potential Customers to the Company.  Donn shall give the Company
notice of Potential Customers.

  

(b)

The Company, in its sole discretion, shall have the option to offer and sell
Products to any Potential Customer referred by Donn.  In the event the Company
declines, for any reason, to offer and sell Products to any Potential Customer,
the Company shall have no obligation to Donn under this Agreement or otherwise
with respect to such Potential Customer.




(c)

If (i) the Company has not previously provided Products to a Potential Customer,
except as a result of a referral by Donn (including prior to the date hereof),
and (ii) the Company sells Products to such Potential Customer, upon such terms
and conditions as may be acceptable to the Company and the Potential Customer,
then the Company shall pay Donn a Referral Fee, as defined, in accordance with
Section 2.  




2.

Compensation.




(a)

Donn shall be entitled to a commission (a “Referral Fee”) of 2% of net sales of
the Company from the Products to a Potential Customer that satisfies the
requirements of Section 1(c)  for the period commencing on the date hereof and
ending one  year following the termination of this Agreement.








--------------------------------------------------------------------------------

(b)

Net Sales shall mean all amounts received by the Company in connection with the
sales of the Products, including license fees, minimum annual royalties, and
sales royalties, less any sales, use or other taxes other than the Company’s
income taxes, customer discounts, price adjustments, returns and special charges
or adjustments.   




(c)

The Referral Fee shall be payable to Donn within 30_ days following the receipt
by Company of payment.




3.

Term.




(a)

The term of this Agreement shall commence on the date of this Agreement and
shall terminate at such time as Donn ceases to be a member of the Company’s
Board of Directors.




(b)

The Company may terminate this Agreement for cause effectively upon the giving
of notice.  Cause shall consist of (i) any allegation made by any governmental
body alleging any acts by Donn or his agents which, if true, would include a
violation of the anti-bribery provisions of the Foreign Corrupt Practices Act
(the “Act”) or any inquiry or investigation by a governmental body involving
possible violations by the Company of the anti-bribery provisions of the Act as
a result of action taken by Donn or his agents; (ii) conviction of Donn of any
act which is a crime under Florida or federal law; (iii) indictment or other
criminal charge alleging that Donn has committed a felony; or (iv) any action
taken by Donn to offer for sale, directly or indirectly, for the account of
anyone other than the Company of products which compete with the Products.




4.

Acting as Finder Only; Non-Exclusivity.




4.1

(a)

It is understood that Donn is acting as a finder only and shall have no
authority to enter into any agreements, obligations or commitments on the
Company’s behalf, or to negotiate the terms of Potential Customers’ agreements
with the Company.  




(b)

Donn acknowledges that the Company may enter into referral agreements or other
similar arrangements with other parties and that Donn shall have no rights under
such agreements.




5.

Relationship.  The parties are independent contractors under this Agreement and
no other relationship is intended, including a partnership, franchise, joint
venture, agency, employer/employee, fiduciary, master/servant relationship, or
other special relationship. Neither party shall act in a manner which expresses
or implies a relationship other than that of independent contractor, nor bind
the other party.




6.

Assignability.  The rights and obligations of the parties under this Agreement
may not be assigned without the written consent of the other party. Such rights
and obligation shall inure to the benefit of and be binding upon each party’s
respective successors and assigns.  




7.

Records and Inspection.  The Company shall maintain all records regarding the
billings and revenue concerning the Referred Customers for a period of five
years following receipt of payment by a Referred Customer.  Donn shall have the
right to audit the Company’s books and records, solely limited to verifying
billings and revenue, one time each year, at Donn’s own cost upon





2







--------------------------------------------------------------------------------

10 days’ prior written notice to the Company.  Provided, however, if the audit
reflects a greater than 5% deviation from the amounts paid, the audit charges
will be paid by the Company.




8.

Notices and Addresses.   Any notices required or permitted to be given hereunder
shall be given in writing and shall be delivered (a) in person, (b) by certified
mail, postage prepaid, return receipt requested, (c) by facsimile evidenced by a
confirmation slip, (d) by a commercial overnight courier that guarantees next
day delivery and provides a receipt, or (e) by email, and such notices shall be
addressed as follows:




If to the Company:

If to Donn:

GelTech Solutions, Inc.

Michael R. Donn, Sr.

1460 Park Lane South, Suite 1

1460 Park Lane South, Suite 1

Jupiter, FL 33458

Jupiter, FL 33458

Fax No.: (561) 427-6182

Fax No.: (561) 427-6182

Email:   mcordani@geltechsolutions.com

Email: mdonn@ecospheretech.com




or to such other address as either party may from time to time specify in
writing to the other party.  Any notice shall be effective only upon delivery;
provided, that in the case of email, the email has not been returned to the
sender as undeliverable.




9.

Attorney’s Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney’s fee, costs and expenses.




10.

Governing Law/Venue.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.  In the event any
action, suit or proceeding is instituted as a result of any matter or thing
affecting this Agreement, the parties hereto hereby designate Palm Beach,
County, Florida, as the proper jurisdiction and the venue in which same is to be
instituted.




11.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against whom
enforcement or the change, waiver discharge or termination is sought.  




12.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




13.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.





3







--------------------------------------------------------------------------------




14.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.







WITNESSES:

 

GELTECH SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Cordani

 

 

 

Michael Cordani, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael R. Donn, Sr.

 

 

 

Michael R. Donn, Sr.

 

 

 

 








4





